DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because all the blocks 16 to 62 in Figures 1, 2 and 3 are not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2, 4-8, 10-14, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruther et al [US 2012/0046807]
Claim 1.  A method of theft detection for a vehicle, the method comprising: providing a telematics module (the communication display device 104 comprises a wireless transceiver 202 to carry out communications via Wi-Fi, Cellular, etc., see Figs. 2, 3, abstract, para [0050]), a body control module and an engine control module (the diagnostic device DAQ 104 and vehicle scanner 106 including the vehicle engine OBD II, SAE J1850 PWM, SAE J1850, ISO, see Figs. 1, para [0042, 0043, 0080, 0107]) disposed in the vehicle having components and at least one theft- detected state (conducting the theft status check, see para [0019, 0020, 0177, 0182]), the body control module being in communication with the telematics module and the engine control module (see Figs. 4, 8, 15, 16, para [0042, 0043);
detecting at least one event by the body control module defining a theft flag (the diagnostic device DAQ 104 detects and determining a theft event, see Fig. 1, 4,15, para [0177]);
detecting disablement of the telematics module from the body control module (the detect a break in wireless connectivity or break in wireless link 116, see Fig. 8, abstract, para [0009, 0120]); and
activating the at least one theft-detected state of the vehicle when the theft flag and disablement of the telematics module are detected (the DAQ 104 executes an anti-theft response to provide a visual and/or audible alarm, and reporting a theft to a remote authentication and tracking server 1006, see Figs. 11, 12, 16, para [0020, 0143, 0149, 0157, 0182]).

Claim 2.  The method of claim 1 wherein the at least one theft-detected states comprises inhibited propulsion of the vehicle, inhibited key learning in the body control module, inhibited transmission of the vehicle, initiated video recording of driver position, initiated vehicle slow down, initiated at least one vehicle component lockdown, initiated vehicle display (the activating the alarm sound and display 108, ceasing function and/or locking up, reporting a potential theft, or other responses, see Figs. 1, 10-14, abstract, para [0009, 0011,  

Claim 4.  The method of claim 1 wherein the components include a navigation system, a stereo system, a heating system, an air conditioning system (the GPS, see para [0018]) and the car stereo, heating and air conditioning system are built-in vehicle by the automobile vehicle industries today.

Claim 5.  The method of claim 1 wherein the telematics module is in further communication with a backend server, the backend server being disposed remotely from the vehicle, wherein the step of detecting disablement of the telematics module is from one of the body control module and the backend server, and wherein the step of detecting disablement of the telematics module includes detecting loss of communication between the telematics module and one of the body control module and the backend server (as cited in respect to claim 1 above, wherein the backend server is the remote authentication and tracking server 1006, see Figs. 10, 15, para [0012, 0020, 0057, 0136, 0177]).

Claim 6.  The method of claim 1 further comprising: detecting enablement of the telematics module from the one of the body control module and the backend server (as cited in respect to claim 5 above); and deactivating the at least one theft-detected state of the vehicle when enablement of the telematics module is detected (the lockup and/or stop functioning, see para [0180]).

Claim 7.  A method of theft detection for a vehicle, the method comprising: providing a telematics module, a body control module and an engine control module disposed in the vehicle having components and at least one theft- detected state, the body control module being in communication with the telematics module and the engine control module, the telematics module being in further communication with a backend server, the backend server being disposed remotely from the vehicle; detecting at least one event by the body control module defining a theft flag; detecting loss of communication between the telematics module and one of the body control module and the backend server; and activating the at least one theft-detected state of the vehicle when the theft flag and loss of communication of the telematics module are detected (as cited in respect to claims 1, 5 and 6 above).

Claim 8.  The method of claim 7 wherein the at least one theft-detected states comprises inhibited propulsion of the vehicle, inhibited key learning in the body control module, inhibited transmission of the vehicle, initiated video recording of driver position, initiated vehicle slow down, initiated at least one vehicle component lockdown, initiated vehicle display (as cited in respect to claim 2 above).

Claim 10.  The method of claim 7 wherein the components include a navigation system, a stereo system, a heating system, an air conditioning system (as cited in respect to claim 4 above).

Claim 11.  The method of claim 7 wherein the step of detecting loss of communication between the telematics module and one of the body control module and the backend server includes loss of data transmission (as cited in respect to claim 5 above).

Claim 12.  The method of claim 7 further comprising: detecting enablement of the telematics module from the one of the body control module and the backend server; and
deactivating the at least one theft-detected state of the vehicle when enablement of the telematics module is detected (as cited in respect to claim 6 above).

Claim 13.  A system of theft detection for a vehicle, the system comprising: an engine control module disposed in the vehicle for engine control; a telematics module disposed in the vehicle for transmittal of vehicle data; a body control module disposed in the vehicle having electronic components and at least one theft-detected state and in communication with the engine control module and the telematics module, the body control module being programmed to detect at least one event defining a theft flag and to detect disablement of the telematics module; and
a backend server remotely located from the vehicle, the backend server being in communication with the telematics module and the body control module, the backend server being programmed to detect disablement of the telematics module,
wherein one of the body control module and the backend server is programmed to activate the at least one theft-detected state of the vehicle when the theft flag and disablement of the telematics module are detected (as cited in respect to the method claims 1, 5 and 6 above, and including programmed control module and backend server, see para [0041, 0062-0065, 0183]).

Claim 14.  The system of claim 13 wherein the at least one theft-detected states comprises inhibited propulsion of the vehicle, inhibited key learning in the body control module, inhibited transmission of the vehicle, initiated video recording of driver position, initiated vehicle slow down, initiated at least one vehicle component lockdown, initiated vehicle display (as cited in respect to claim 2 above).

Claim 16.  The system of claim 13 the components include a navigation system, a stereo system, a heating system, an air conditioning system (as cited in respect to claim 4 above).

Claim 17.  The system of claim 13 wherein disablement of the telematics module includes loss of communication between the telematics module and one of the body control module and the backend server (as cited in respect to claim 5 above).

Claim 18.  The method of claim 13 further comprising: detecting enablement of the telematics module from the one of the body control module and the backend server; and
deactivating the at least one theft-detected state of the vehicle when enablement of the telematics module is detected (as cited in respect to claim 2 above).

Claim Rejections - 35 USC § 103
Claims 3, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruther et al [US 2012/0046807] in view of WON [KR 20110125791]
Claim 3.  The method of claim 1 wherein the step of detecting the at least one event by the body control module includes detecting one of a new key learned, a vehicle alarm trigger, loss of communication with the engine control module (the communication display device 104, diagnostic device DAQ 104 and vehicle scanner 106 capable to detecting a trigger, transmitting an identifier associated with the diagnostic device to a remote authentication and tracking server 1006 using ID, security key or password to unlock vehicle.  In response to receiving the request, the remote authentication and tracking server may respond with a status of the diagnostic device, including for example, clear (perhaps indicating no reported thefts) or potentially stolen (perhaps indicating a reported theft), see Figs. 1, 10-15, para [0019, 0057, 0069, 0082]).
But Ruther et al fails to disclose no key found when driving.  However, Ruther et al discloses the DAQ 104 executes an anti-theft response to provide a visual and/or audible alarm, and reporting a theft to a remote authentication and tracking server 1006 (see Figs. 11, 12, 16, para [0020, 0143, 0149, 0157, 0182]).
Won suggests that the car control unit 150 determines a state of forced entry, determine whether the authentication communication state (smart detection state) (S252).  If the authentication communication state does not generate a signal for a warning sound or warning lamp, and when the authentication communication state is determined not, to generate a warning light or a warning sound for a predetermined time (e.g. 30 seconds) to announce the intrusion (S256).  In addition, the control is performed such as the warning light or a warning sound generated at the same time as the vehicle power source (IG 1) off / engine-off / start-up block (S260).  And post-engine operation such that through remote start via a remote control or digital touch-key car without immediately stop the engine to extend the life of the engine and the turbine in the case of the engine on state or part of a car after a certain period of time the engine is stopped cases, and performs a control operation to turn off the engine (S258), this time can be a start-up after engine block off operation is performed (see Fig. 3 steps S252 to S260, see the translated reference of WON starting from pages 13 to 30 below).  Therefore, it would have been obvious to one skill in the art before the effective file date to implement the vehicle control to perform a warning sound without power or power off or no ignition key while the car is running of Won to the DAQ of Ruther et al for assuring that the running vehicle is hijacked or stolen without authorization or permission so that to prevent or stop a theft effectively in time.

Claim 9.  The method of claim 7 wherein the step of detecting the at least one event by the body control module includes detecting one of a new key learned, a vehicle alarm trigger, loss of communication with the engine control module, and no key found when the vehicle is in operation (as the combination between Ruther et al and Won in respect to claim 3 above).

Claim 15.  The system of claim 13 wherein the at least one event by the body control module includes detecting one of a new key learned, a vehicle alarm trigger, loss of communication with the engine control module, and no key found when driving (as the combination between Ruther et al and Won in respect to claim 3 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murray et al discloses the telemetry system coupled to a vehicle can communicate with a remote site using the overhead control channels of a wireless network, such as a cellular mobile radiotelephone network. The telemetry system can monitor or control aspects of the vehicle's operations based on remote user input. The telemetry system can take steps to reduce its consumption of electricity. When conditions warrant, the telemetry system can disable a driver's attempt to start the vehicle. A relay can consume minimal electricity until an unauthorized driver attempts to start the vehicle, at which time the telemetry system can energize the relay to interrupt the starting sequence. The telemetry system can monitor a driver's driving practices and report incidences that meet preset criteria, such as violating a speed limit for a selected amount of time or a crossing of a geographical boundary.	[US 7,323,970]
Peariso et al discloses the methods and systems are disclosed herein that utilize an aftermarket telematics unit to detect the theft of the aftermarket telematics unit from a vehicle and to detect the theft of the vehicle itself. When a thief steals an aftermarket telematics unit that is mounted to a vehicle, the thief will typically sever the wire that carries electrical power to the aftermarket telematics unit in order to remove the aftermarket telematics unit from the vehicle. Similarly, when a thief steals a vehicle equipped with an aftermarket telematics unit, the thief will typically sever the wire that carries electrical power to the aftermarket telematics unit to disable the aftermarket telematics unit in an attempt to avoid detection and evade potential pursuers. Thus, in both circumstances, the aftermarket telematics unit will experience a sudden loss of electrical power.		[US 2012/0286950]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/24/2022













Translated reference:

		AUTOMOBILE CONTROL SYSTEM FOR SECURITY


KR 20110125791                      Date:  11/22/2011
Inventor:  KIM DO WON
Date Filed:  05/14/2010

Abstract
PURPOSE: A car control system for a security is provided to easily make the disabled of a lost remote controller and the register of a new remote controller. CONSTITUTION: A car control system(100) for a security comprises a LF(low frequency) transmitter(120), a RF(radio frequency) transceiver(130), one or more remote controller(110), a digital touch key(140) and a car controller(150). The remote controller continuously generates the RF signal for certification. The digital touch key generates configuration signals and touch control signal. The car controller makes a configuration in response to the configuration signal of the digital touch key. The car controller receives the RF signal for certification through the RF transmitter- receiver and makes a certification with one or more remote controller. If one is at least satisfied with among a communication certification state condition, a car door locking/unlocking state condition and an opening/ closed state condition of a trunk or a hood, the car controller determines the alert start or alert release for a security.
Description
INVENTION-TITLE
Automotive control systems for security {Automobile control system for security}
TECHNICAL-FIELD
The present invention relates to a control system for the car to perform car security security authentication via a communication using that, the remote control and digital touch key on the control system for the motor vehicle security.
BACKGROUND-ART
The person using the vehicle increases as the automobile industry development, the security and convenience features for driving a car in addition to the basic features of the car are being strengthened. Car key is not to simply provide only a function for start-up, and a lock (lock) / unlock (unlock) the security features and capabilities of the car door or trunk.
However, this conventional technique has a problem not to operate the car when the driver and the need to directly lock, unlock operation of the door by using the vehicle key and the driver means and attend cell, lost the car key.
Recently the use of the remote control at the remote site equipped with a lot of remote wireless remote control device that can control the lock, unlock function of the latch ignition and the door of the vehicle operates the ignition system of a car in a remote location and its lock, perform the security functions of the unlocked this system has been used as a convenient means is supplied.
However, even when using the remote control, lock the car door, unlocking is to be operated by pressing the direct button, the driver must be present cell and, and problems if the remote control is lost, not only will not let the car runs the risk of theft which increases there is.
Therefore, while maintaining security, and the driving of the car to be even if you do not carry your remote control, or if the remote control is lost, there is a situation that has raised the need for such functions do not use the lost remote control.
DESCRIPTION-OF-EMBODIMENTS
In the following preferred embodiments of the present invention, except to those of ordinary skill in the art intended to provide a thorough understanding of the present invention will be in detail described with reference to the accompanying drawings, with no other intention.
Figure 1 is a block diagram of a vehicle control system according to an embodiment of the present invention.
1, a work vehicle control system 100 is at least one remote control (110), LF transmitter (120), RF transceiver 130, digital touch key 140 according to an embodiment of the present invention, and a car control unit 150.
The at least one remote control unit 110 performs a communication authentication with the car control unit 150 by the Sikkim generated by the RF signal in response to the LF signal authentication is continuously generated for a predetermined time from the LF transmitter 120 continuously do.
The communication authentication means, the at least one remote control, including to determine whether the car control unit 150 at least with ID (ID) that is registered in a remote controller whether ID (ID) of 100 is the same ( 110) refers to the confirmation of whether to accept the RF signals as a normal signal for the automotive operation and the authentication and certification.
The at least one remote control 110, and the LF receiver 112 for the LF signal reception, the LF receive provide the LF signal from the receiver 112, which controls the RF signal or control the RF signal generated for the authentication and a microcomputer 114 and, RF transceiver unit 116 by a control of the microcomputer 114 transmits the RF signal or the RF control signal for the authentication to the RF transceiver 130 to the inside.
The addition, the microcomputer 114 is the car control unit 150. The RF transceiver 130 is received through the car status signals RF transceiver 116 to be transmitted through, and this status display unit 115 by the control of the through it is marked. Shown by means of the status display unit 115 may be used with an LCD or LED. For the LCD to display the vehicle status in the form of a letter or figure, for the LED display may be separated by a number of flashes or colors, etc. And, the display means, the signal is any signal which occurs through the at least one remote control unit 110, that is, whether it is possible to display a signal or to perform any control operation.
The drive status signal, whether to lock / unlock doors of the vehicle, whether or not open the door, whether the trunk open, intrusion alert, impact warning, a variety of automotive and the like whether or not to perform control operation by the control signal generated by the remote control may be included are signals representing the state.
The at least one remote controller 110 is provided with an input button 118 for controlling the generation of the RF signal. The control RF signals include a user manual to the input buttons 118, the deulrosseo signal generated by pressing, the lock button and the door lock / unlock signal via the release button, the trunk opening through the trunk button / close signal, and a remote button It may comprise a start-up signal through the automobile.
The LF transmitter 120 is mounted on the inside or outside automobile generates a signal LF. The generation of the control signal LF and the generation control of the duration, and the generation stop control such as the motor vehicle is controlled by the controller 150.
For example, the LF transmitter 120, the occurrence of the LF signal through is, the car engine off and when open the car door, the digital touch key, the LF occurs via 140 the touch (ENT button touch) via is for signals when applied to the car controller 150, and the motion detection signal from within a predetermined distance from the radar (movement sensor) (not shown) provided in the car transmitted to the car control unit 150 case may be when any one of the.
The RF transceiver 130 is at least attached to the inside or outside of the car receive an RF signal and an RF control signal for the identification provided from one of the remote control 110, and passes it to the car control unit 150. In addition, the car is in the state signal indicating at least the vehicle state transmission with one remote control (110).
The digital touch key 140 is provided in a manner of being attached to the inner surface of the glass provided in the car. It can be attached to the inner surface of the vehicle door and may be attached to the inner side of the car windshield.
The digital touch key 140 generates a signal by a touch by a user of the car outside, and a touch pad input is capable of a plurality of different touch signal. The touch pad is provided with the input keys (A, B, C, D, E, and ENT (ENTER)) for generating a code signal through the touch.
The digital touch key 140 is at least ID registered in a remote control 110, a set of time or distance required for the communication authentication, and preferences, including the setting of whether or not to use the at least one remote control (110) generate signals, and through these preferences signal performs the configuration of the motor vehicle control unit 150. In addition, direct input car boundary condition entry signal by the user's touch, generates a touch control signal including a car door lock / unlock signal, trunk open / close signal, and auto start signal to transfer to the car control unit 150 do.
The digital touch key 140, the at least one remote control (110) and the motor vehicle control unit in the communication authentication status communication authentication with consisting of 150 possible occurrence of the control signal and the configuration signal through the touch immediately without password input Do. And, in the authentication communication it is not made communication costs authentication state will have a configuration capable of generating the control signal and the configuration signal through the touch after approval through the password input.
Further, the digital touch key 140, it is also possible to display the vehicle status or condition is set to a display means such as LCD or LED. Configurations and the operations of the display means is the same as that of the remote control 110.
The car control unit 150 performs the configuration in response to a configuration signal from the digital touch key 140, and performs a control operation corresponding to in response to the digital touch key the control signals generated through the 140 do. The control operations shall include the operations such as door lock / unlock, trunk open, the start control.
The start-up control operation refers to the control operation for the start-up to automatically generate a startup control signal or the key box via a start button 160, the digital touch key 140, without through the starting provided in the car to take.
In this case it is useful if the remote control does not have a (110). If this case, since the approval through the password input of the digital touch key 140, a predetermined time (e.g., within 10 seconds), the power-control signal within the input through the digital touch key 140, an auto start it is possible.
In this case, gear protection features in beeps indicating the status of the authentication communication costs during break below detection or communication costs, such as authentication state is temporarily stopped. The functions are paused when entering the boundary condition or state is re-authenticated communication undone.
The receiving through the car control unit 150 is the LF transmitter 120, the RF transceiver 130, the RF signal for the authentication to be occurred in one of the remote control 110 controls the LF signal is generated, and wherein at least through and it performs at least one of the communication and authentication of the remote control 110.
In addition, in response to the RF control signal to the at least transmitted through the RF transceiver 130 from one of the remote controller 110 carries out a vehicle control.
The car control unit 150 is at least one of the communication authentication status condition indicating the authentication status, door status condition indicating a lock / unlock state of the car door, and the car trunk, or the open / close whether the trunk or bonnet status condition that indicates a bonnet by the state of the condition it is determined whether or not whether or not satisfies the boundary condition entry or release boundary conditions for the motor vehicle security.
The case in which the boundary state entry is a vehicle door, trunk, and hood in the closed condition, the at least one remote control does not receive the RF signal for the authentication from the 110 communication costs authentication status, wherein the at least one remote control ( 110) or may be performed on the case through which the digital touch key 140, the door lock is manually received signal, and if any one of the car if it does not open the door or the trunk for a period of time in the border release state.
And, the boundary state release is, when the communication authentication status, any one of when said at least one receiving the remote control 110 or the digital touch key manually trunk opening signal or a door unlock signal through 140 of If a can be carried out.
And, in the above automobile control unit 150 The authentication communication state and automatically controlled so that the vehicle door unlocked status, communication fee and the vehicle door, the authentication state is controlled so that the lock (lock) state. This is true only for parking or stationary vehicle is not in the unhaengjung.
The car control unit 150 also has, in a state where the approval through the communication fee authentication state or the digital touch key 140 is not made, any one of the car doors, trunk, and hood is opened or impact is detected in the car body generating an intrusion alert signal for a predetermined time when a, and is approved by the authentication communication state or the digital touch key 140 may be controlled such that the car ignition is off until done.
The intrusion warning signal is to ensure that the at least one pass in the remote controller 110 may allow the user to know an intrusion alert. The at least one remote controller 110 is through the light (flickering of the LCD, warning light (LED or other light emitting apparatus)) display means in response, if the intrusion alert signal is transmitted, or generating an alarm sound, the state display unit 115 so that the user can know.
The vehicle control system may further comprise a kind of radar movement sensor. If motion is detected within a certain distance of the car radar, it generates a motion detection signal to be transmitted to the car control unit 150.
In the car control unit 150 when the motion detection signal is transmitted, and to generate the control signal for LF communication authentication, and access control of the output of the warning sound.
LF signals to communicate the authentication is for the authentication of the communication and the user has access to the remote control 110, which is for the authentication of the communication in a state that does not occur in the LF signal continuously.
The approach warning sound is a predetermined time (e.g. 30 seconds), a certain number of times within every time an operation detection signal, and an addition to the operation (for example, five consecutive times), the signal or other control for the communication authentication until after 30 seconds If the reset signal is input. If that is the fifth consecutive meetings when motion is detected generates a signal beep once and for six consecutive meetings motion signal is detected, it beep twice, for 7 consecutive meetings may occur beep three times.
Figure 2 is a flow chart illustrating a communication process between the remote control and the authentication control section of the automobile 1.
2, the continuous generation of the LF signal to the communication authentication may be set to various times, such as 36 hours or 48 hours (S102, S104). This place appointed time that you think is most convenient to their default values, it is possible to change settings through the digital environment by touch keys (140). In general, a user may set a duration time of occurrence of the LF signals to communicate with the authentication 36 hours or 48 hours and the vehicle does not exceed three days in the time taken to use again conventional.
If the duration time of occurrence (long communication time) of the LF signal holding the at least one remote control (110) while after 36 hours using the vehicle in a fixed state to 36 hours, and access to the vehicle, automatically to the communication authentication is made , whereby the user can use the car.
However, after a lapse of 36 hours is not generated is the LF signal, when using the vehicle in a state such that the LF signal is generated again through the digital touch key signal (ENT signal) through a 140 type , whereby the at least be one of a communication authentication by the remote controller 110 in accordance with and (S106), it is possible the vehicle used by the password and touch input control signal input of the digital touch key 140, without the need for communication authentication.
That can ensure that the LF signal is generated through the code (ENT) input via the digital touch key 140, and (S142), the LF, even if signals are not generated, the digital touch key 140 or the a car driving is possible even when the at least one door unlock signal through the remote controller (110) occurs.
The occurrence of the LF signal to the communication user authentication is parking the car, and opened the car door in a state where the engine off (OFF) automatically started (S108). That is a predetermined time from the time the car control unit 150 for (for example, 36 hours or 48 hours, etc.) will continue to generate an LF signal through the LF transmitter 120.
Since if the at least one distant the distance between the remote control 110, RF signal for authentication is not received from the at least one remote controller 110, the car control unit 150 is recognized as a communication fee authentication status, automatic vehicle door switches to the lock (lock) state and enters the boundary condition (S110).
At this time, in case that the at least one of a user in possession of a remote controller 110 come back to use the vehicle or open and close the door, generates the LF signal after a delay of the vehicle automatic door lock immediately after the predetermined time (2 seconds), communication there is a process for determining whether or not re-authentication may be added (S110). At this time, when the at least one remote control 110, the RF signal is received from the communication for authentication the authentication state (smart connection state) automatically switch to the door unlocked state, it enters the boundary off state (S112).
When the door is released state is a boundary state is unlocked, the car control unit 150 in the door reach the area (distance) of the LF signal can be controlled so that the close-up than in the case of entering the boundary condition in the locked state. That is, as shown in FIG. 9, when the boundary released state, the arrival area of ​​the LF signal expanded so that the "L1 (for example, radius 5m degree relative to the car), and, if the boundary enters a state where the LF the coverage of the signal can be controlled to be reduced so that the 'L2 (for example, radial relative to the car about 3m). And when the engine is running, such as remote car start-up it may be controlled to maintain the 'L1' longest transmission distance.
This is to reach the boundary or boundaries off the entry conditions at the border points of the area of ​​the LF signal to prevent a repeat confusion. The coverage is the area that can be in the zone, LF signal in the LF signal generated in the LF transmitter 130 provided in the car can be delivered at least one of the remote control 110, the received response of the LF signal (street) He says.
According to another example, if the arrival of the reduced region of the LF signal in the case of the other above-described boundary released state and enters the boundary condition, it is also possible to expand the coverage of the LF signal. That may be determined, unlike the arrival area of ​​the LF signal in the case of the case of the release state boundary and the boundary condition entry.
On the other hand, when the user is parked and turned off (OFF) state passive door lock signal and the digital touch key 140, or at least through one of the remote control 110 in the receive engine cars is performed for the door lock operation and boundary It will directly enter the state (S120).
In the state that is not received from the at least one remote control 110, a remote controller 110 is a distance away of the RF signal at least for authentication, and there may be a case that a car door is open. In this case, there are telling the user to open the door to generate a warning sound (S122). The alarm may also be generated in the vehicle itself, to the at least may be generated from a single remote control (110), it can be such that the vehicle itself and the at least one remote control 110 occurs for both.
Meanwhile, if it is equipped with a type of radar (radar) of the movement sensor to the inside of the vehicle, it may not be a continuous LF signal is generated for the communication authentication for a long time of 36 hours or 48 hours (S142). In this case, just as in which the LF signal by the code input through the digital touch key 140 is generated, if the radar motion detection signal is generated via, wherein the receiving it from the motor vehicle control unit (150) LF signal constant It can continue to occur during the time (S144).
In other words, LF signals to communicate authentication it is possible to control so that occurs during, only time required in the case with only the communication authentication if the code input through the digital touch key 140, which is a motion detection signal through a radar generation .
Of course, the LF signal, typically a code through the step the radar or the digital touch key 140 only if the condition that is generated through (S102, S104, S108), not the LF signal to the unusual occurrence It may be caused by the input.
At the border entry conditions, when the communicate certification status (continuous communication authentication is linked state), the boundary is released (S112), and the user can ACC launch aboard the vehicle through the start button or ignition key, and start-up (start ) it is also available (S114). At this time, when the start-up in this state (engine on), or the power to the vehicle-on (ON) state, or IG 1 state is jammed, in the above automobile control unit 150 to stop the generation of the LF signal to block the continued communication do. In this case, because the user is already on board because there is no view state automobile communication authentication or enter the border is no longer needed.
There may be a case to verify whether or not the separation of the authentication communication car start-up phase in several steps (S124). When the IG state of the ACC 1 enters the communication state, the motor vehicle authentication controller 150 may be to block the continued generation of the LF signal (S126).
As another example, the ACC entry in the communication authentication state or so IG 1 state even if the start when there are start proceeding through the re-communication authentication operation (S128), the communication authentication is not performed the engine is turned off (OFF) the start (start-up ) it may be set not to be in progress (S130). And may be if the engine start is willing to (S138), operating gears for automobile traffic, the engine turned on, can only be only in gear operating communication authentication status, and does not cause the communication authentication beeps (S140 ). If this is possible only when the first operation carried out gear after car ignition and car unhaengjung The gear can operate regardless of whether authenticated communications.
The start-up phase of the vehicles' LOCK (lock) ',' ACC entry (accessory power) ", consists of 'KEY ON (ignition (IG_1, IG_2))', 4 stages of 'START (or engine ON)'. Here, 'ACC ON''s cigar socket, audio lighting, watches and other accessories to the power supply to the meaning and, 'KEY ON' is 'IG_1' and 'IG_2' as sensitive and, 'IG_1 ON' engine and ECU , it means for supplying power to the full-length required to move the vehicle, such as airbag, the instrument panel and, 'IG_2 oN' is meant to supply power to the full-length having a high current value, such as the air conditioner and the wipers, headlights, power windows. "Start (START)" is meant to (start-up) on the engine to activate the starter motor when starting the engine.
On the other hand, in an automobile of a power-off (OFF) state, it is possible to set up to enable communication with one authentication start to the car (S116). In this case, it is possible to start on the entry of all power in one communication after authentication brake operation (S134, S136, S138).
3 is a flowchart illustrating the process of entry conditions and the car control unit 150 through the entry border or boundary state to release state of Fig.
3, the boundary enters the boundary off the manual control signal generation of the at least one remote control (110) whether or not (S204), the communication authentication state (smart automatically) if (S206), automatic border state whether (S208 ), whether or not the digital touch key (digital off-duty touch key) via whether a touch signal is generated (S210), and digital touch key in a communication authenticated state (digital smart touch key) through a touch signal generated in the communication fee authentication state (S212) It is determined by a (S202).
If the border entry has manual door lock signal is generated via at least one remote controller 110, regardless of whether the communication authentication and unauthorized state (S236), is a communication expenses certification status when the automatic door lock (S236), automatic If the trunk from the boundary condition is closed temporarily held (S202, S214), if the manual door lock signal through digital touch keys (digital off-duty touch key) in communication expenses certification status generated (S236), and communication digital in the certification status when the manual door lock signal through the touch keys (touch digital smart key) is generated in the case of any one of (S236).
In this case, even if the manual or automatic door lock door lock status, causing the car door, trunk, or the hood is closed, (S238, S240), No Boundary by a beep or warning alerts. If the manual or automatic door lock door lock status, and car doors, trunk, hood in the closed state border entry after a set time (S242).
When entering the boundary conditions, a beep or flashing warning lights indicating the boundary entry (S248), the state is preparing for the external intrusion or external shocks (S244).
Here, for the detection of an electronic car it has to be equipped with a shock sensor, and the signal of the shock sensor should have a configuration that is passed to the car control unit 150.
Border from entering the state, when the impact detection from the outside (S246), and to determine the communication be authenticated (judgment smart sensing) (S252), if the communication costs of certification status has, for a certain period of time (such as a beep or warning, 10 seconds ) it is generated for (S254). As already described, the signal for the alarm or warning may be sent to the at least one remote control (110). Here, even when an external shock is recognized as authentication communication state and does not generate a signal for an alarm or warning light.

If the boundary condition that opens the entry door, trunk, or on the bonnet, the car control unit 150 determines a state of forced entry, determine whether the authentication communication state (smart detection state) (S252). If the authentication communication state does not generate a signal for a warning sound or warning lamp, and when the authentication communication state is determined not, to generate a warning light or a warning sound for a predetermined time (e.g. 30 seconds) to announce the intrusion (S256). In addition, the control is performed such as the warning light or a warning sound generated at the same time as the vehicle power source (IG 1) off / engine-off / start-up block (S260). And post - engine operation such that through remote start via a remote control or digital touch-key car without immediately stop the engine to extend the life of the engine and the turbine in the case of the engine on state or part of a car after a certain period of time the engine is stopped cases, and performs a control operation to turn off the engine (S258), this time can be a start-up after engine block off operation is performed.

After warning lamp or beeps, or vehicle power supply (IG 1) off / engine-off / start-up block after the control action, such as the door when open again, back warning lights and for the alarm a predetermined time (e.g., 30 seconds), a beep or thereby generating a warning (S262).
Next, a description about the entry perimeter of the release state.
When a boundary off is, if the at least the passive door unlock signal is generated from a single remote control (110), whether or not communication authenticated and non-authenticated state (S218), the communication authentication state automatic door unlock (annealing) a (S218), if the trunk is opened normally in automatic boundary condition (S216), if in accordance with the normal opening of the trunk door unlocked is automatically executed (S218), communication expenses digital touch keys (digital off-duty touch key) in the certification status when the manual door lock signal generated through (S218), and when the manual door lock signal through the digital touch key (digital smart key touch) in a communication authenticated state occurs is the case if any one of (S218).
When the above-described condition (door unlocked state, the trunk normally open state) is released state boundary. The border can be turned off and everyone on board the vehicle in accordance with the case without causing a warning light or a beep (if you hold the remote control) is also possible start.
And if the user US board for a certain time in the border released state (in this case, even if that is not an action for start-up for the predetermined time when the door is not open performed) is performed for automatic door lock and enters the boundary conditions ( S222).
When the doors opened at the border turned off (S226) has become a boundary / alarm off completely, it is possible to use as the vehicle freely (S234). At this time may be different depending on whether the conditions such as the Aunt bill recognition through the key top satisfied.
In the released state and the boundary can be set via the digital environment touch key 140. It is possible to control various functions and various settings, such as whether to use the remote control, remote control ID registration and termination of sustained beep or warning occurs time and time entry for the border.
Figure 4 is a table showing an example of operation of the at least one remote control (110).
Wherein the at least one remote control 110 may also bar is described in Figure 1 comprises a lock (door lock) button, open (door unlock) button trunk release button, the remote buttons for remote start.
If 4, the door lock (door locked) is pressed briefly once the lock button, to receive the signal from the car control unit 150 performs the door lock. Unlock the door (door annealing) is running the door unlocked when you press the eject button once briefly. For the trunk opening is executed by pressing once the short trunk release button, the engine on / off is performed by a press and hold the remote button.
Based on the case and hold the case where pressing is briefly pressed button is depressed this time being based on the (e.g., 1.5 or 2 seconds). For example, assuming the basis of 1.5 seconds, when pressing Short If the time press the button less than 1.5 seconds, and this time and at the same time button Off hand the RF signal is output to the car control unit 150. When and if the time is long pressed by pressing a button more than 1.5 seconds, and this time the button corresponding to the RF signal that is automatically not falling with or after 1.5 seconds without a hand in is output to the car control unit 150.
And emergency siren generation is capable of operation in the case shown in and executed by a push button and hold the lock, when the system stop is executed by simultaneous pressing short the remote button and the lock button, other FIG.
In addition to the above-described digital touch key 140, it is possible to set the environment by using the remote control. For example, if you initialize the password of the digital touch key 140, automobiles door Press and hold the lock button and the trunk button simultaneously in the open state, and then running, press and hold the remote button, the digital touch keys (140) even if the car doors sensitivity adjustment is performed by pressing and holding the button trunk release button and at the same time in the open state. Further testing of the smart communication (communication for the communication authentication) is executed by the button press and hold the lock release button and at the same time in a state where the communication authentication operation.
5 is a table showing the operation of the digital touch key.
The digital touch key 140 in Figure 1 is described that includes the input keys (A, B, C, D, E, and ENT (ENTER)) on the touch pad for generating a code signal through the touch bar is.
For such, communication costs authentication state (when the smart is not connected) door unlocking (door annealing) through the digital touch key 140 in shown in Figure 5 and can By enter the ENT code, password input, If the door lock (door lock) are possible by simply touching as the ENT key. For the above mentioned communication costs authentication status bar, but it's possible to enter the password after approval by the digital key operation, when the door lock so the case is to reinforce the border (security) may be accepted as an exception.
In communication certification status (on Smart Connect) Door unlocked by the ENT Touch (door annealing) is possible, if the trunk opening (in the case of remote start) possible, and engine on / off By touching the B keys and the ENT key as the case may be by the a key and touch ENT. In this case, should be in every car door is closed and the parking gear state.
6 to 7 are tables showing a configuration control method for the motor vehicle using the touch digital keys.
In the case of Fig. 6 is a table for the initial setting of the digital touch key, Figure 7 is a table for the vehicle user to configuration according to the application and convenience.
6, the digital touch key operation are possible after approval by the password has already described. Of course, the authentication communication state can be set to enable the configuration after the password authentication, even if the communication state in order to prevent a code formed of the preference input for the one possible configuration, a simple operation without a password.
For the initial setup and initialization of the features enabled by the 'DAE-ENT' code input from the A-ENT state codes and reset to the initial user setup, 'C-ENT' code will do a full reset.
And if you want to replace the remote control if the remote control is lost or damaged or register an additional remote control, it is possible to 'BAC-ENT' code input. BAC-ENT 'Once the code is entered after you press the remote control lock button again after pressing the lock button on the remote control ID signal is transmitted from the remote control to declare the registration is completed and confirmed / completed. If you want to delete all the registered remote control in this state, it is possible to 'C-ENT' code input.
And if you want to change the password of the digital touch keys available in 'CAD-ENT' code input, and has a configurable password code is a combination of 4 to 10 digits.
7, the configuration using the digital touch keys 140, is possible by the combination of alphabet code. In addition, preference is possible after approval by the entered password. As described above, the authentication communication state may be possible after approval through the case according to the preference just possible, and without the password input, the input password in the authentication communication state.
It will be described below an example of preferences.
(Setting of the LF signal generation time or method for communicating authenticated) Smart setting by the setting of a possible by the AEA-ENT code input, and 36 hours Smart (generated LF signal for 36 hours) is A-ENT code input, 48 setting of the time is enabled by the smart type B-ENT code. And to set up to generate the right LF signal using the digital touch key 140, when passed 36 hours or 48 hours or not the LF signal produced by the other circumstances it is possible by the input C-ENT code ( Enter the smart function). In this case, the LF signal is generated is made possible by the input of the digital code ENT key touch. And if set from the time to close the door after getting off the automobile vehicle so that right boundary entry after a predetermined time (e.g. 30 seconds) is available by ENT-D code input (D-ENT 30 seconds boundary functions). And the release of the smart set is available by 'E-ENT' code input.
Smart alarm if (vehicle power supply is used) If this does not authenticated communications beep three times that you want to use the vehicle without eopji disconnect the remote control signal while the open car door, or possession of the remote control (number will vary) the extent to which output function, and set the display by the BBD ENT-code inputs of the digital touch key 140, the setting a-code input ENT, release is possible by the type B-ENT code.
Remote start time is the ability to set the start time maintaining walked into the remote start remote control 110 or the digital touch key 140 from the outside. This is achieved by a possible and, in the case of 20 minutes, if the A-code input ENT, 10 minutes is input ENT-B code, for a 3 minute ENT-C code input by the code input ENT-CEC. In addition it is possible to set various times over the setting of the code.
24-hour reservation is to specify the time to start is at the same time every take, it is possible by EEE-ENT Enter the code. For example, if the set at 7, the start up every morning at 7 is caught automatically. And start-up time is to be controlled by the remote start-up time. If you disable these features are available and if you want to set the current time code input by the A-ENT is available as a start-up time by B-ENT Enter the code.
Post heating operation time has been made to set the holding time of the post heating operation to without stopping the engine immediately after a certain time the engine is to be stopped for a long period of time extending the life of the engine and the turbine after running on some diesel vehicles, BDB-ENT Coding possible by, and, ENT-a, B-ENT, 1 minutes through the code input, such as C-ENT, ENT-D, 2 minutes, it is possible to time, such as three minutes, four minutes. The post heating function is only operational after driving into the parking gear detection state.
Border recovery time if you do not open the car door and then bounding off feature that automatically enters the boundary conditions to determine the driver to the US aboard, is to set the time for automatic return to the border entry point. This can be a variety of time such as 30 seconds or 2 minutes by the code input, such as is possible and, since A-ENT, ENT-B by the DCD-ENT code input.
Siren output has been made to set the alarm in case the output time of the siren is operated due to the impact or breaking of the vehicle, ABA-ENT code input after the A-ENT or B-ENT 30 by the code input second or time such as 60 sec Set it is possible.
It is possible to select the sound function, BBB-ENT code or siren melody selected input such as A-ENT, B-ENT Enter to use the various functions in response to the melody and the siren sounds during operation.
Button illumination is a function of driving off the character illumination of the button or set to maintain the lighting. It is possible to set off or lit by an A-ENT, B-ENT Enter Code Enter Code EAE-ENT.
Rapid deceleration flashes when the is reduced dramatically stepping on the brakes of the car speed, and flashes the hazard lights five times with the ability to prevent accidents, can be set according to a difference between the specified grade deceleration in stages, depending on the speed pulses applied to vehicles Do. It is possible to set EBE-ENT Enter the code after the A-ENT is released, B-ENT, C-ENT, D-ENT, E-ENT Enter the code set 1 to 4 to set. At this time, when the speed of the high-speed car becoming yeminhae a low-stage relative to the set value automatically is then automatically returned to the setting value In low speed below a certain speed.
Door open notifications is to enable or disable this function to inform that the flashing hazard lights when you open the door two or more times around the car door open. This is possible with the case of CCE-ENT Enter code release includes A-ENT, if set, B-ENT Enter the code.
Vehicles are silent, as the mode to set all sounds except the alarm occurs, the siren output to silence, EDE-ENT Enter code release is available as A-ENT, if set, B-ENT Enter the code.
To stop the alarm system to stop all system-related, CCB-ENT Enter code release is available as A-ENT, if set, B-ENT Enter the code.
Access alert by setting whether or not to generate a warning sound when the approach the radar is mounted, CBC-ENT code input after release is available as A-ENT, for setting the B-ENT code input.
In this code input, digital touch key 140, there is display of the input status, for example, enters the code for the setting of each function (e.g., CBC-ENT code) input of the an LED light or LCD for over code display, a-ENT code input, LED 1 blinks or LCD display, if the input B-ENT code, LED 2 blinks or, in the case of LCD displays, enter C-ENT code LED 3-flash or LCD display is possible if the D-ENT enter code, the LED 4-flash code display, or LCD, E-ENT in the case of a code input, LED 5 blinks or LCD indicator status code displayed.
7 is a diagram showing the setting of some features will example, in addition to it is possible to set a variety of functions necessary for the vehicle control, typical, security specifications. For import, if the boundary conditions for entry on / off setting of the meet will be a long border entry / release at a later time, the car can be a variety of settings, such as pre-heating time setting.
8 is a flow chart for charging the battery to prevent the additional functions of the motor vehicle control unit, a battery discharge.
As shown in Figure 8, the battery charging is carried out at the entry boundary conditions (S302).
The car control unit 150 detects the power level of the automobile and detects whether or not the state (S304), the parking gear (S306).
When the car control unit 150, the parking gear state level is the level of the car power set in advance in (for example 11V) than the keep a certain amount of time (e.g. 10 seconds or more), it is determined that the battery charge is needed (S308) .
Accordingly, until the conditions for holding the car controller 150, the on-the engine and (S310), the level of power is a predetermined level or more (e.g., at least 14V) constant during this time (e.g. 30 seconds or more) holding a start-up state charges the battery (S312).
When judged that after reaching the predetermined level, so that the engine-off and is set to maintain the voltage at (S314), the boundary off. If set voltage is not maintained there through the engine on and engine off continuously until the voltage is set to continue the control for maintaining the battery voltage at a predetermined state (S316). After that, when the boundary is turned off the engine automatically generates a number of functions performed on a number of operations such as a beep to announce the time to replace the battery or failure (S318). At this time, by setting in advance the number of times of the engine on / off it is possible to limit the number of times more than a certain engine on / off is performed.
On the other hand, the battery charging function, a function for maintaining the temperature inside the vehicle so that a pre-set value can be added. In this case, as well as the voltage level of the car to check the temperature inside the car, it is also possible to check whether or reaches a preset temperature (for example 25 ℃). This feature is to the inside of a car on a hot summer or winter to maintain a constant temperature.
As described above, according to the present invention, having a security function, such as anti-theft, and the opening and closing doors of the vehicle even if the remote control is lost, use register of activity or the new remote control of an automobile traffic is possible and lost remote control is possible, there are many configuration possible benefits, depending on the situation of the user or operator.
Above described embodiment is merely because all the examples with reference to the drawings for a more thorough understanding of the present invention, should not exist construed as limiting the invention. In addition, the present invention belongs to the art various changes and modifications within the scope not departing from the basic principles of the invention it to those having ordinary skill in the possible will be apparent.
REFERENCE-SIGNS-LIST
110: Remote control 120: LF transmitter
130: RF transceiver 140: Digital Touch Keys
150: Car control
DRAWING DESCRIPTION
Figure 1 is a block diagram of a vehicle control system according to an embodiment of the present invention.
Figure 2 is a flow chart illustrating a communication process between the remote control and the authentication control section of the automobile 1.
3 is a flowchart illustrating the process of entry conditions and the car controller by entering state boundary or border to release state of Fig.
Figure 4 is a table showing the operating condition of the remote control of FIG.
5 is a table showing the operating condition of the digital touch key of Figure 1;
6 to 7 are tables showing a configuration method using a digital touch-key of Fig.
8 is a flow chart of a car battery charger controller of Figure 1;
Figure 9 shows the coverage of the LF signal which is changed in accordance with the entry border or perimeter release state.
Claims
It is mounted inside or outside the car LF transmitter for generating an LF signal;
It is attached to the inside or outside automobile with the RF transceiver for transmitting and receiving RF signals;
The LF door lock / unlock signal that is performing communication authenticated by the response to the LF signal is continuously generated for a predetermined time at the transmitter Sikkim generated by the RF signal for authentication continuously, and manually entered, trunk open / close signal, and at least one remote control for generating RF signal by controlling the control signal including the automobile and car ignition signal;
Attached to the inner surface of the glass provided in the automobile and car to the touch from the outside with a touch pad for generating the alphabet code signal, the ID of the at least one remote control (ID) register and release, the time required for the communication authentication or setting of the distance, and that contains the said at least one generating preference signal including the setting of whether or not to use the remote control, and automotive boundary condition entry signal, the car door lock / unlock signal, trunk open / close signal, and auto start signal digital touch keys for generating control signals and touch;
Performing configuration in response to a configuration signal of the digital-touch keys, and the LF controls the LF signal generated by the transmitter and authenticated communications with the at least one remote controller received via the RF transceiver to the RF signal for authentication and performing, in response to the control RF signals and the touch-control signal and performing a vehicle control, authentication status condition that indicates whether the communication authentication, the door state condition, and car trunks or open the bonnet of the vehicle door lock / unlock whether / closed trunk or bonnet state indicating whether at least one condition of the state condition of the vehicle control system, characterized in that the car having a control unit for determining whether the entry border or boundary off for automotive security by checking whether satisfied.
The method according to claim 1,
The digital touch keys in the communication certification status can occur on the touch control signal and preferences signal via touch without a password, and in the communication authentication unfulfilled communication costs Certification Status touch via the touch after approval by password vehicle control system characterized in that the possible occurrence of the control signal and the configuration signal.
The method according to claim 1,
The boundary entry is a vehicle door, trunk, and hood in a closed state, the case in which the not at least the RF signal for authentication is received from a remote control communication costs authentication state, the at least one remote control or the digital touch keys when the manual door lock signal received through, and for a certain time in the border release state vehicle door or a vehicle control system characterized in that when carried out in any one of the case does not open the trunk.
The method according to claim 1,
The boundary released is, in the case in which the communication authentication status, wherein the remote control or the vehicle control system, characterized by performed in any of the cases of the case where the manual trunk receiving the open signal or a door unlocking signal through the digital touch key.
The method according to claim 1,
The car control unit controls to automatically unlock the vehicle door is in the state wherein the communication authentication condition, the authentication communication fee condition automobile control system, characterized in that the control is such that the car door lock (lock) state.
The method according to claim 1,
The car control unit, in the communication expenses certification status or condition approved by the digital touch keys unfulfilled, car doors, trunks, and which one is open during the bonnet or an intrusion alarm signal when a shock is detected, the vehicle body generating for a predetermined time, and the authentication communication state or the vehicle control system, it characterized in that the start-up control so that the car is blocked until authorization made through the touch digital keys.

The method according to claim 6,
The car control unit, the RF via the transceiver wherein the vehicle condition signal and the intrusion warning signal indicating the vehicle state at least sent to one of the remote control, and in the at least one remote controller for the vehicle status signal and the intrusion warning signal LCD or vehicle control system, characterized in that the display via the display means of the LED.
The system according to claim 7,
The at least one remote control, and the LF receiver for receiving the LF signal;
The receiving unit receives from the LF provides the LF signal, a microcomputer and controls the RF signal or the RF signal is generated for controlling authentication, and controls the display of the car status signal provided from the car control unit;
Transmitting the authentication RF signal or the control RF signal under the control of the microprocessor to the RF transceiver and the vehicle control, characterized in that having a RF transceiver for receiving the vehicle status signal to be transmitted via the RF transceiver to the inside system.
The method according to claim 1,
The car control unit by checking a power level of the car at the boundary enters state automatically, when the power level is below the predetermined level, by operating the car engine in advance battery charge by a specified start-up number of times until it reaches the above certain level, the vehicle control system, characterized by carrying out.
The method according to claim 1,
If the LF generation of the LF signal through the transmitter, car engine is off and open the car door, through the touch via the digital touch key LF generation signal applied to the car control unit, and provided in the car the vehicle control system of the motion detection signal within the predetermined distance from the radar (movement sensor), characterized in that in any of the case when the car is sent to the control unit.
The method according to claim 1 or claim 10,
It reaches the boundary of the LF signal in the off state area, vehicle control system characterized in that to control zoom in or out of coverage than the LF signal at the entry boundary conditions.

Copyright ©2022 Clarivate Analytics. All rights reserved. Republication or redistribution of Clarivate Analytics content, including by framing or similar means, is prohibited without the prior written consent of Clarivate Analytics. Clarivate and its logo are trademarks of the Clarivate Analytics group.